Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the first office action in response to the above identified patent application filed on 06/18/2021.  Claims 1-14 are currently pending and being examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 12-14 are rejected under 35 U.S.C. 102a1 as being anticipated by Rajaram et al. (2010/0319349).
Note: Independent claims 1 and 14 are combined because independent claim 14 incorporates every element recited in independent claim 1.
In regards to Independent Claims 1 and 14, and with particular reference to Figures 2-5, Rajaram discloses a gas turbine 10 comprising: 
a combustion chamber 28; 

a cover 44; 
30a combustion zone 67 arranged in an interior space of the combustion chamber; 
an air feed (A1 in figure 5), via which an air flow is fed to the combustion chamber; 
a plenum 50 is formed in a transition region that can be flowed through by air from the air feed to the swirler and an assembly adjoining the plenum 35comprises the swirler and the combustion chamber and the cover closing off the combustion chamber; and LEGAL\52818921\1
an air conduction channel 62 configured as a combustion chamber air bypass (refer to figure 5), which conducts a part of the air flow flowing into the assembly through the air feed from the plenum through the cover and through the swirler past the combustion zone into the combustion chamber, so that the air flow leading through the air feed is divided into a main flow (P2 in figure 5) leading 10through the swirler into the combustion zone and a bypass flow (P1 in figure 5) leading past the combustion zone.
Regarding dependent Claim 2, Rajaram discloses the air induction channel 62 having an inlet and an outlet with no heat source, thus the temperature of the inlet flow should be close to the temperature of the outlet flow.  In other words, a temperature curve of a temperature of the air conduction channel and/or of a temperature adjoining the air conduction channel varies from an inflow side, on which the air flows into the air conduction channel, 30to an outflow side, on which the air flows out of the air conduction channel, by maximally 10%.
Regarding dependent Claim 3, Rajaram discloses wherein the air conduction channel 62 is formed by a tubing, at least in sections, refer to figure 2A showing element 62 is a tube.
Regarding dependent Claim 4, Rajaram discloses wherein the air conduction channel 62 is formed by the cover 44, at least in sections (figure 4 shows that the cover 44 forms the outlet ports of the tube 62).
Regarding dependent Claim 12, Rajaram discloses wherein the combustion chamber 28 is a tubular combustion chamber, as shown in figures 1 and 2.
Regarding dependent Claim 13, Rajaram discloses further comprising: a pressure housing (16 in figures 1, 5) surrounding the combustion chamber, wherein the air feed A1 is .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rajaram et al. (2010/0319349) in view of Cleary (US 4,353,205).
Rajaram teaches the invention as claimed and as disclosed above but does not teach further comprising: 25a valve arranged in the air conduction channel, configured to adjust a flow rate of the bypass flow.  
Cleary teaches (particularly figure 1) a gas turbine combustor comprising an air induction channel 29 similar to Rajaram, wherein a valve 28 is arranged in the air conduction channel to adjust a flow rate of the bypass flow (col. 3 lines 3-4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the air induction channel of Rajaram with a valve, as taught by Cleary, in order to adjust a flow rate of the bypass flow (col. 3 lines 3-4 in Cleary).  

Claims 5 and 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rajaram et al. (2010/0319349).
Regarding dependent Claim 5, Rajaram teaches the invention as claimed and as disclosed above but does not teach wherein the air conduction channel is formed by the swirler, at least in sections.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the air induction channel 62 and the swirler 36 formed integrally with one 30another, since it has been held that use of a one piece construction instead of the structure disclosed in the prior art (separate construction) would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). MPEP 2144.04 V B. 
Regarding dependent Claim 12, Rajaram teaches the invention as claimed and as disclosed above but does not teach wherein the cover 44 and the swirler 36 are formed integrally with one 30another.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the cover 44 and the swirler 36 are formed integrally with one 30another, since it has been held that use of a one piece construction instead of the structure disclosed in the prior art (separate construction) would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). MPEP 2144.04 V B. 
Allowable Subject Matter
Claims 6 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/William H Rodriguez/Primary Examiner, Art Unit 3741